        4:18-cv-02642-CMC        Date Filed 05/21/19       Entry Number 21       Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 FLORENCE DIVISION

                                                 )
Brandon T. Matney,                               )      4:18-cv-02642-CMC
                                                 )
     Plaintiff,                                  )
                                                 )          STIPULATION OF DISMISSAL
v.                                               )               WITH PREJUDICE
                                                 )
Wells Fargo Bank, National Association,          )
                                                 )
     Defendant.                                  )
                                                 )


         Pursuant to Rule 41 of the Federal Rules of Civil Procedure, the parties hereby stipulate

that the above-captioned civil action is dismissed, with prejudice. The parties further stipulate

that each party hereto shall be responsible for that party’s own costs and attorneys’ fees arising

out of this case.


s/William A. Bryan                                   s/John C. Hawk, IV
________________________                             ___________________________
William A. Bryan, Esquire Fed ID 1550                John C. Hawk, IV, Esquire Fed ID 9853
Bryan & Haar                                         S. Sterling Laney, Esquire, Fed ID 3255
PO Box 14860                                         Womble Bond Dickinson (US) LLP
Surfside Beach, SC 29587                             5 Exchange Street
Telephone: (843) 238-3461                            Charleston, SC 29401
Email: BillBryan@bryanandhaar.net                    Telephone: (843) 722-3400
                                                     Email: John.Hawk@wbd-us.com
ATTORNEYS FOR PLAINTIFF                              Sterling.Laney@wbd-us.com
                                                     Thomas.Cull@wbd-us.com

                                                     ATTORNEYS FOR DEFENDANT




WBD (US) 46567263v1
